 


116 HR 8998 IH: To designate a peak in the State of Washington as “qwəɬtmáyqn-ʔistiqayuʔ-Mount Cleator”.
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8998 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2020 
Mr. Beyer (for himself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To designate a peak in the State of Washington as qwəɬtmáyqn-ʔistiqayuʔ-Mount Cleator. 
 
 
1.Designation of qwəɬtmáyqn-ʔistiqayuʔ-Mount Cleator in the State of Washington. 
(a)In generalThe 7,630-foot peak located at latitude 48.11516° N, longitude 120.94636° W, in the Glacier Peak Wilderness in the State of Washington, shall be known and designated as qwəɬtmáyqn-ʔistiqayuʔ-Mount Cleator. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to qwəɬtmáyqn-ʔistiqayuʔ-Mount Cleator. 
 
